Citation Nr: 1613397	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder and depression.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for cold sores/herpes.

4.  Entitlement to service connection for a peripheral vestibular disorder, to include as secondary to traumatic brain injury (TBI) residuals.

5.  Entitlement to service connection for psoriasis.

6.  Entitlement to service connection for psoriatic arthritis.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for a bilateral knee disorder.

9.  Entitlement to service connection for joint pain in the hips, knees, elbows, fingers, toes, neck, and spine claimed as due to Gulf War illness.

10.  Entitlement to service connection for muscle pain in the neck and upper and lower back claimed as due to Gulf War illness.

11.  Entitlement to service connection for chronic fatigue syndrome.

12.  Entitlement to service connection for a respiratory disorder claimed as due to Gulf War illness.  

13.  Entitlement to service connection for sleep disturbances claimed as due to Gulf War illness.

14.  Entitlement to restoration of the 60 percent disability rating for seborrheic dermatitis, to include the question of the propriety of a reduction in the disability rating to 0 percent effective from October 1, 2012.

15.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

16.  Entitlement to an increased rating in excess of 0 percent for bilateral hearing loss.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


(The issue of entitlement to additional vocational rehabilitation and employment (VR&E) services under the provisions of Chapter 31, Title 38, United States Code is addressed in a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had honorable active service from October 2000 to October 2005, which included service in Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, June 2010, January 2012, July 2012, November 2014, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In October 2013, the Board remanded the issue of service connection for a heart disorder (i.e., the only issue then perfected for appeal) for service personnel records, updated VA treatment records, a VA examination with medical opinion, and subsequent readjudication of the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
Although the RO has adjudicated, and certified for appellate review, the issue of entitlement to an increased (compensable) rating for seborrheic dermatitis from October 1, 2012 to May 15, 2014, and in excess of 30 percent thereafter, the record shows that the Veteran disagreed with, and appealed to the Board, the rating action reducing the rating for seborrheic dermatitis from 60 percent to 0 percent effective from October 1, 2012; therefore, the Board finds that the issue currently on appeal does not involve entitlement to an increased rating.  Rather, the issue on appeal is entitlement to restoration of the 60 percent rating for seborrheic dermatitis, to include consideration of whether the rating reduction from 60 percent to 0 percent effective from October 1, 2012 to May 15, 2014 was proper.  See Dofflemyer v. Derwinski, 2 Vet.App. 277, 279 (1992) (holding that the Board incorrectly phrased the issue as increased rating instead of whether reduction of appellant's 100% rating was proper); Peyton v. Derwinski, 1 Vet.App. 282, 286 (1991) (noting difference between rating-increase claims and rating-reduction claims).  Because the issue in this case is whether the RO was justified in reducing the Veteran's 60 percent rating for seborrheic dermatitis, VA bears the burden of establishing by a preponderance of evidence that the rating reduction was warranted.  

The issues of entitlement to: (1) service connection for a cervical spine disorder; 
(2) service connection for a bilateral knee disorder; (3) service connection for joint pain due to Gulf War illness; (4) service connection for muscle pain due to Gulf War illness (5) service connection for chronic fatigue syndrome; (6) service connection for a respiratory disorder due to Persian Gulf War illness; and 
(7) service connection for sleep disturbances due to Persian Gulf War illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  The current psychiatric diagnoses of Generalized Anxiety Disorder (GAD) and Depressive Disorder Not Otherwise Specified (NOS) are residuals of, and caused by, the service-connected TBI.

3.  The heart murmur noted at service separation is a clinical finding which reflects an auscultatory sound, benign or pathologic, particularly a periodic sound of short duration of cardiac or vascular origin; it is not a disease or disability for VA compensation purposes.

4.  The Veteran does not have a current heart disability.

5.  The reported symptom of atypical chest pain is attributable to anxiety, and anxiety is a symptom of GAD and depressive disorder NOS.

6.  Cold sores were manifested during service, and have recurred since service.

7.  Cold sores are manifestations of the current diagnosis of herpes simplex type 1.

8.  The Veteran does not have a peripheral vestibular disorder.

9.  Symptoms of reported symptoms of dizziness, disequilibrium, hearing disorders, memory loss, and headaches are attributable to the service-connected TBI residuals, bilateral hearing loss, tinnitus, and GAD and depressive disorder NOS.

10.  Symptoms of skin disease were manifested and treated during service, and the same symptoms of skin disease have recurred since service.

11.  The current skin disability has been variously diagnosed as seborrheic dermatitis and psoriasis.

12.  The Veteran does not have psoriatic arthritis.

13.  In the May 2011 rating decision, the RO granted service connection for seborrheic dermatitis with a 60 percent rating effective from February 17, 2009.  

14.  In the December 2011 rating decision, the RO proposed to reduce the disability rating for seborrheic dermatitis from 60 percent to 0 percent based on evidence showing no oral corticosteroid or other immunosuppressive drug over the last 12 months due to seborrheic dermatitis, and the November 2011 VA examination results showing rash affecting less than five percent of exposed area and less than five percent of total body area.
 
15.  In a July 2012 rating decision, the RO implemented the reduction to 0 percent for the seborrheic dermatitis, effective October 1, 2012.  

16.  The 60 percent disability rating for seborrheic dermatitis had been in effect for less than five years at the time of the rating reduction.
 
17.  At the time of the July 2012 rating decision that reduced the rating for seborrheic dermatitis, the evidence showed constant or near-constant use of a topical corticosteroid for treatment of seborrheic dermatitis; therefore, the criteria for a 60 percent rating were met. 

18.  For the entire initial rating period from December 21, 2009, the residual TBI symptoms not attributable to psychiatric disability were intermittent dizziness with disequilibrium, daily mild to moderate headaches with no prostrating attacks of migraine, and light and sound sensitivity.

19.  For the entire rating period, GAD and depressive disorder NOS, as residuals of TBI, approximate occupational and social impairment, with deficiencies in most areas, due to symptoms of mild to moderate memory loss, panic attacks approximately twice per month, chronic sleep impairment (i.e., insomnia), tense or anxious affect at times, disturbances of motivation and mood (i.e., frequent anxiety and depression and  moodiness), impairment in understanding complex commands, difficulty in adapting to stressful circumstances, and mild visual spatial orientation at times.

20.  For the entire increased rating period from September 24, 2010, the Veteran's hearing was manifested by no more than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear with lowest speech recognition scores of 96 percent for the right ear and 94 percent for the left ear.  

21.  The Veteran has reported four years of college education and a Master of Business Administration (MBA), and has past relevant work experience in manual labor as a truck driver, railroad worker, and construction worker.

22.  For the entire TDIU rating period, service connection is in effect for GAD and depressive disorder NOS, to be rated at 70 percent; seborrheic dermatitis, now rated at 60 percent; mechanical low back pain, rated at 10 percent; tinnitus, rated at 10 percent; TBI residuals with subjective complaints of intermittent dizziness, daily mild to moderate headaches, and light and sound sensitivity, rated at 10 percent; and bilateral hearing loss, rated at 0 percent.  The combined rating is 90 percent. 

23.  The Veteran has been unable to secure or follow substantially gainful employment solely as a result of the service-connected disabilities for the entire rating period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for GAD and Depressive Disorder NOS, based on secondary causation by the service-connected TBI, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, service connection for cold sores/herpes are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for a peripheral vestibular disorder, to include as secondary to TBI residuals, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for psoriasis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

6.  The criteria for service connection for psoriatic arthritis are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria for restoration of a 60 percent disability rating for seborrheic dermatitis, effective from October 1, 2012, forward, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.118, Diagnostic Code (DC) 7806 (2015).

8.  The criteria for an initial disability rating in excess of 10 percent for residual TBI symptoms of intermittent dizziness with disequilibrium, daily mild to moderate headaches, and light and sound sensitivity have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code (DC) 8045 (2015).

9.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 70 percent rating, but no higher, for GAD and depressive disorder NOS were met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.126, 4.130, DC 9400 (2015).  

10.  The criteria for an increased (compensable) disability rating for bilateral sensorineural hearing loss are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, DC 6100 (2015).

11.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board notes that a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Collectively, in the February 2009, February 2010, September 2010, April 2010, October 2011 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of the evidence needed to substantiate the service connection and increased rating claims, and described the types of information and evidence that he should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the claims.  The RO further explained how VA determines the disability and effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding the initial rating appeal for TBI residuals, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 
19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board also finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA for that appeal.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with multiple VA examinations from April 2010 to January 2015.  The examination reports collectively include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  

In January 2015 correspondence, the Veteran, through the attorney, asked to be provided with another VA examination for the claimed heart disorder; however, in October 2013, the Board remanded the issue of service connection for a heart disorder for a medical examination, and an adequate VA examination was performed in January 2014.  There is neither allegation nor indication that there has been a material change in condition since the January 2014 VA examination, or that the examiner did not have adequate facts and data when providing the medical opinion that the Veteran did not have a heart disability.  For these reasons, the Board finds that the examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with generalized anxiety disorder and depressive disorder NOS (without manifestation of a psychosis), cold sores/herpes simplex type 1, and psoriasis.  None of the diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran does not have psoriatic arthritis.    

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

Although the Veteran has qualifying service as a Persian Gulf Veteran, the claimed symptoms alleged to be manifestations of a heart disorder (i.e., atypical chest pain due to anxiety) and a peripheral vestibular disorder (i.e., dizziness, disequilibrium, hearing disorders, memory loss, and headaches) have been attributed to known clinical diagnoses (i.e., the service-connected GAD and depressive disorder NOS; TBI residuals, hearing loss, and tinnitus).  The Veteran specifically alleged that he had psoriatic arthritis, which is not supported by the weight of the evidence of record as explained below.  The Board is only considering the question of whether the Veteran has a diagnosis of psoriatic arthritis (i.e., arthritis secondary to the service-connected disability of psoriasis) because there is a separate appeal regarding the issue of whether joint pain in the hips, knees, elbows, fingers, toes, neck and spine is a manifestation of an undiagnosed illness or a qualifying chronic disability under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and that issue is being remanded for issuance of a SOC.  For these reasons, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not apply in this case.

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service Connection Analysis for an Acquired Psychiatric Disability

The Veteran contends that the current psychiatric disability, diagnosed as GAD and Depressive Disorder NOS, was due to traumatic brain injury during service.  He seeks service connection on this basis.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the current psychiatric disability is due to the service-connected TBI residuals.  Although no VA examination has been provided in connection with the service connection appeal for a psychiatric disability, a treating VA psychiatrist considered the Veteran's history of TBI and reported symptoms of mild depression and anxiety and sleep disturbance, and diagnosed GAD and Depression NOS.  See April 2013 VA mental health note.  While the treating VA psychiatrist has also noted Axis I diagnoses of rule out adjustment disorder with depressed and anxious mood, rule out Pervasive Developmental Disorder NOS, rule out tics disorder NOS, and rule out cognitive disorder NOS, the phrase "rule out" is "typically used to identify an alternative diagnosis that is being actively considered, but for which sufficient data has not yet been obtained." Alvin E. House, DSM-IV Diagnosis in the Schools 33 (2002).  "Rule out" is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)." Id.  VA treatment records dated approximately two years later continue to show psychiatric diagnoses of GAD and Depressive Disorder with only consideration of possible alternate diagnoses of autism spectrum disorder/tics disorder NOS or Cognitive Disorder NOS.  See, e.g., October 2015 VA mental health note.  

While not explicitly stated, it is reasonable to infer that the Veteran's treating VA psychiatrist opined that the psychiatric diagnoses of GAD and depressive disorder NOS were likely residuals of (i.e., caused by) the TBI because no risk factors for the psychiatric disabilities other than the service-connected TBI residuals were referenced during the course of providing and administering psychiatric treatment.  Also, in April 2015, the Veteran submitted several medical articles showing a link between psychiatric disabilities and TBI, which provides further support for finding that the psychiatric diagnoses of GAD and depressive disorder NOS were residuals of (or caused by) the service-connected TBI.  One medical article entitled "Axis I Psychopathology in Individuals with Traumatic Brain Injury" reads that the most frequent Axis I diagnoses after a TBI were depression and select anxiety disorders, and the Veteran's psychiatric disability consists of depression and an anxiety disorder.  Furthermore, the January 2015 VA examiner identified the symptoms of mild memory loss, decreased concentration, insomnia, and moodiness as TBI residuals, and the VA psychiatrist considered the same symptoms and attributed them to psychiatric diagnoses of GAD and depressive disorder NOS.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for GAD and depressive disorder NOS under 38 C.F.R. § 3.310 as secondary to (i.e., caused by) service-connected TBI residuals is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Heart Disorder

The Veteran contends that he had a heart murmur during service, and has a current heart disorder related to the in-service murmur.  He seeks service connection on this basis.

The Board finds that the weight of the evidence demonstrates that the Veteran does not currently have, and has never had, a heart disability which is qualified for VA disability compensation benefits.  After interview and examination of the Veteran and review of the record, the January 2014 VA examiner opined that the Veteran had no significant cardiac disease or heart disorder.  In support of the medical opinion, the January 2014 VA examiner explained that the echocardiogram and electrocardiogram (EKG) were normal, the Veteran denied having cardiac symptoms with any type of exertion, and the cardiac physical examination was normal.  The January 2014 VA examiner added that, if anything, the Veteran may have atypical chest pain brought on by anxiety, which indicates that the symptoms that the Veteran believes are related to a heart disorder are actually symptoms of the now service-connected psychiatric disability.  Atypical chest pain due to anxiety is analogous to a panic attack, and is a symptom contemplated in the 70 percent rating for GAD and depressive disorder NOS.  There is no competent evidence of a current heart disability of record.    

The Board notes that the service treatment records are complete and absent of any report, complaint, diagnosis, or treatment for any heart problems other than a heart murmur at service separation.  See March 2005 service separation examination report (noting a grade I-II systolic murmur at the aortic area with minimal radiation); see also May 2005 service report of medical assessment.  A murmur is defined as an auscultatory sound, benign or pathologic, particularly a periodic sound of short duration of cardiac or vascular origin.  See Dorland's Illustrated Medical Dictionary 1182 (30th ed. 2003).  The presence of a heart murmur is a clinical finding and does not, in and of itself, reflect a chronic heart "disability" for VA compensation purposes.  As such, disability benefits are not available for a heart murmur.

Although the Veteran has repeatedly asserted that he currently suffers from a heart disability due to service, he lacks the requisite medical training to diagnose a heart disability or render a competent medical opinion regarding its etiology.  Heart disease is not a simple medical condition capable of lay diagnosis, and involves body systems, particularly the cardiovascular systems, that are unseen by the lay person.  While the Veteran is competent to report symptoms at any given time that he has observed through the senses, he is not competent to attribute the symptoms to a particular diagnosis or render an opinion regarding its etiology in this case.  The weight of the competent evidence shows no heart disability.  For these reasons, the Veteran's purported opinion that he has a heart disability related to service is of no probative value.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  See also Sanchez- Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 
1356, 1361-62 (Fed. Cir. 2001).
     
Service Connection Analysis for Cold Sores/Herpes

The Veteran contends that the current herpes simplex type 1 virus was acquired during active service.  He asserts that cold sores were manifested during service and have continued to recur since service.  He seeks service connection on this basis.   

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether cold sores/herpes were manifested during service and have recurred since service.  Cold sores are small blisters that form around the outside of the mouth caused by a virus known as herpes simplex type 1, and are a condition capable of lay observation and diagnosis.  See Gale Encyclopedia of Medicine (4th ed. 2012).  In several statements submitted during the course of the appeal, the Veteran competently reported that he developed cold sores during service, and that the cold sores have recurred since service.  See, e.g., April 2010, July 2010, January 2012 VA Forms 21-4138.  The Veteran's lay account of cold sores during and since service is consistent with other evidence of record, and of significant probative value.  See service dental health questionnaires signed by the Veteran in November 2000, October 2001, September 2002, September 2003, August 2004, and May 2005 (checking "Yes" when asked if he then had or had ever had cold sores (herpes)); March 2006 VA physician note (noting that the Veteran had been seen in urgent care in December 2005 (i.e., approximately two months after service separation) for herpes simplex and given zovirex ointment at that time).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for cold sores/herpes under the provisions of 38 C.F.R. § 3.303(d) is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Service Connection Analysis for a Peripheral Vestibular Disorder

The Veteran contends that he has a peripheral vestibular disorder manifested by dizziness, disequilibrium, hearing disorders, memory loss, and headaches related to service.  He asserts that the symptoms had their onset during service and have continued since service.  See August 2010 and January 2012 VA Forms 21-4138.  In the alternative, the Veteran alleges that a peripheral vestibular disorder was either caused or aggravated by the service-connected TBI residuals. 

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of current peripheral vestibular disorder.  After considering past and current symptoms as reported by the Veteran and performing a thorough neurological examination, the September 2011 VA examiner opined that the Veteran demonstrated normal peripheral vestibular function bilaterally.  The September 2011 VA examiner explained that the Veteran demonstrated mild traumatic brain injury with residuals of headache and tinnitus and showed no clinical evidence of vestibular dysfunction and had a normal electronystagmography/videonystagmography (ENG/VNG).  Because the September 2011 VA examiner had adequate facts and data on which to base the medical opinion, it is of significant probative value.  There is no competent medical opinion to the contrary of record.    

Service connection has been established for TBI residuals for the entire claim/appeal period.  The 10 percent rating under DC 8045 contemplates daily mild to moderate headaches, intermittent dizziness with disequilibrium, and light and sound sensitivity (i.e., no more than "1" level of impairment for subjective symptoms resulting in mild interference with work; instrumental activities of daily living; or work, family, or other close relationships).  The 10 percent rating under DC 6260 for tinnitus has been established and contemplates the ringing in the ears.  The 0 percent rating under DC 6100 for bilateral hearing loss contemplates the level of hearing loss.  The 70 percent rating for GAD and depressive disorder NOS contemplates several symptoms to include memory impairment.  Thus, the symptoms of dizziness, disequilibrium, hearing problems, memory loss, and headaches that the Veteran believes are attributable to a peripheral vestibular disorder are actually attributable to, and already contemplated in the ratings for, the service-connected TBI residuals, which include separately rated disabilities of GAD and depressive disorder NOS, tinnitus, and bilateral hearing loss.  Thus, because these symptoms are already contemplated in the current 10 schedular ratings for service-connected TBI residuals and tinnitus and noncompensable rating for tinnitus, even if the Veteran also had a peripheral vestibular disorder (which, in this case, he does not), the Board would be precluded from assigning a separate rating based on the reported symptoms of dizziness, disequilibrium, hearing disorders, memory loss, and headaches because to do so would be pyramiding in violation of 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.124a, DC 8045, Note (1).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 141.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. at 319; Romanowski, 26 Vet. App. at 294.  Because the weight of the evidence shows no diagnosis of a peripheral vestibular disorder during or immediately prior to the claims process, that holding is of no advantage; therefore, the preponderance of the evidence is against service connection for a peripheral vestibular disorder, and the appeal must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


Service Connection Analysis for Psoriasis

The Veteran contends that psoriasis was manifested during service and has continued since service.  See, e.g., July 2010 VA Form 21-4138.  He seeks service connection on this basis.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether psoriasis was manifested during service, and has continued since service.  During service, the Veteran received treatment for seborrheic dermatitis in June 2003 and tinea corporis in January 2004.  After service, he continued to received treatment for a skin disease, which was variously diagnosed by VA professionals as psoriasis and/or seborrheic dermatitis.  See, e.g., July 2012 e-mail correspondence (wherein a VA primary care physician wrote that the skin problems in the area of the elbows were very likely representative of psoriasis or a similar type of dermatitis); see also July 2009 VA examination report (noting evidence of dermatitis and psoriasis); April 2011 VA examination report (noting a diagnosis of seborrheic dermatitis of the face with no evidence of rash, seborrheic dermatitis, or psoriasis on the feet or elbows at the examination).  Service connection has been established for seborrheic dermatitis; therefore, VA has already acknowledged that the skin disease variously diagnosed as seborrheic dermatitis and psoriasis is related to service.  See May 2011 rating decision.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for psoriasis under the provisions of 38 C.F.R. § 3.303(d) is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

The Veteran has argued that he is entitled to a separate rating for psoriasis.  In granting service connection for psoriasis, the Board notes that the service-connected seborrheic dermatitis has been rated under the criteria at 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis or eczema.  Although psoriasis is rated under a different diagnostic code (i.e. Diagnostic Code 7816), the rating criteria is the same as under Diagnostic Code 7806.  The 60 percent rating for seborrheic dermatitis, which will be restored in this decision, considers the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period, and contemplates the percentage of the entire body and exposed areas affected by skin disease.  Because the symptoms and functional impairment for the service-connected skin disease, which has been variously diagnosed as seborrheic dermatitis and/or psoriasis, are already contemplated in the rating criteria under DC 7806, and the maximum 60 percent rating for seborrheic dermatitis contemplates the symptoms and functional impairment due to skin disease in this particular case, a separate disability rating for psoriasis is prohibited.  38 C.F.R. § 4.14 (avoidance of pyramiding). 

Service Connection Analysis for Psoriatic Arthritis

The Veteran contends that he developed psoriatic arthritis as a result of the now service-connected psoriasis.  He seeks service connection on this basis.  

Because the Veteran specified the diagnosis of psoriatic arthritis when filing the service connection claim and during the course of the appeal, and has a separate appeal for service connection for joint and muscle pain due to Persian Gulf illness, which is being remanded for issuance of a SOC below, the Board will only consider whether the Veteran has psoriatic arthritis (i.e., arthritis secondary to service-connected psoriasis) in this decision.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of current psoriatic arthritis.  Although a May 2010 VA treatment record includes an assessment of probable psoriatic arthritis and subsequent VA treatment records reference the prior diagnosis of psoriatic arthritis, the psoriatic arthritis diagnosis was based solely on reported pain in various joints (i.e., the fingers, toes, elbows, ankles, knees), not on x-ray findings of arthritis, and is of minimal probative value.  See 4.71a, Diagnostic Codes 5002 and 5003 for rheumatoid arthritis and degenerative arthritis (noting that degenerative arthritis is established by x-ray findings and rheumatic arthritis must have a well-established diagnosis).  After review of the record and examination and interview of the Veteran, the November 2015 VA examiner noted that the arthralgia of the fingers, toes, elbows, ankles, and knees initially attributed to a diagnosis of psoriatic arthritis was later determined by VA medical providers to have no basis.  Because the November 2015 VA examiner had adequate facts and data on which the base the medical opinion, and the VA medical opinion is consistent with other evidence of record, it is of significant probative value and outweighs the references to a diagnosis of psoriatic arthritis included in VA treatment records, which was not based on x-ray findings.  See, e.g., August 2012 VA primary care note (noting that foot x-rays showed joint spaces within normal limits with no significant digital deformities present and were without pathology); November 2015 VA examination reports (noting that x-rays showed normal knees and normal hands with the exception of a possible healed boxer's fracture of the right third metacarpal).  

The Veteran, as a lay person, is competent to report current joint symptoms that he experiences at any given time; however, he is not competent to diagnose psoriatic arthritis or render a competent medical opinion on the question of whether the service-connected skin disease which was variously diagnosed as seborrheic dermatitis and/or psoriasis caused psoriatic arthritis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  Arthritis, including psoriatic arthritis, is a complex disease process that involves unseen systems processes that are not observable by the five senses of a lay person.  Arthritis is diagnosable only by X-ray or similar specific specialized clinical testing.  For these reasons, under the specific facts of this case that include assertions of undiagnosed illnesses and multiple joint symptoms, negative clinical findings, and other medical opinion evidence that the joint symptoms are not attributable to psoriasis, the Veteran is not competent to diagnose psoriatic arthritis or to opine as to the etiology of the reported joint pain.  Such opinions as to diagnosis involve making findings based on history, complaints and symptoms, signs, medical knowledge of the musculoskeletal system, and clinical testing results; therefore, the Veteran's purported lay opinion is of no probative value.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d at 1328; see also Brammer at 225; Rabideau at 141.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain at 319; Romanowski at 294.  Because the weight of the evidence shows no diagnosis of psoriatic arthritis during or immediately prior to the claims process, that holding is of no advantage; therefore, the preponderance of the evidence is against service connection for psoriatic arthritis, and the appeal must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.

Rating Reduction Criteria and Restoration Analysis for Seborrheic Dermatitis

In the May 2011 rating decision, the RO granted service connection for seborrheic dermatitis with a 60 percent rating effective from February 17, 2009.  The rating was provided under the provisions of 38 C.F.R. § 4.118, DC 7806, and was based on the July 2009 VA skin examination findings of skin rash affecting 50 to 60 percent of exposed area and 80 percent of total body area.

In the December 2011 rating decision, the RO proposed to reduce the disability rating for seborrheic dermatitis from 60 percent to 0 percent based on no evidence of oral corticosteroid or other immunosuppressive drug over the last 12 months due to seborrheic dermatitis, and the November 2011 VA examination results showing rash affecting less than five percent of exposed area and less than five percent of total body area.  

In a July 2012 rating decision, the RO implemented the reduction to 0 percent for the seborrheic dermatitis, effective October 1, 2012.  The Veteran filed a timely notice of disagreement with the reduction in September 2012, and filed a timely substantive appeal (VA Form 9) in May 2014.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2015).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the RO took final action to reduce the disability rating in the July 2012 rating decision, in which the disability rating for seborrheic dermatitis was reduced from 60 to percent to 0 percent, effective October 1, 2012.  The Veteran was notified of such action by letter dated in July 2012.  This action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 60 to 0 percent disability for the seborrheic dermatitis.  The Veteran does not contend otherwise.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a) (2015).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. 
§ 3.344 (2014); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  Because the 60 percent rating for seborrheic dermatitis had not been in effect for five years or more at the time that the RO reduced the rating to 0 percent, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 
281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).  

The question of whether a disability has improved involves consideration of the applicable rating criteria.  For the rating period at issue, seborrheic dermatitis was rated under the criteria found at 38 C.F.R § 4.118, DC 7806.  

Under DC 7806, the rating code for dermatitis and eczema, a 0 percent rating is provided when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is provided when at least 5 percent, but less than 20 percent, of the entire body is covered, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is provided when 20 to 40 percent of the entire body is covered, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is provided when more than 40 percent of the entire body is covered, or more than 
40 percent of exposed areas are affected, or for required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period. 38 C.F.R. § 4.118 (2015).  The disability may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (DCs 7801 through 7805), depending upon the predominant disability.  This is unchanged from the rating criteria in effect prior to October 23, 2008.  38 C.F.R. 
§ 4.118, DC 7806 (2008).

After review of all the lay and medical evidence of record, the Board finds that a sustained improvement of the seborrheic dermatitis has not been demonstrated, and it is not reasonably certain that the improvement will be maintained under the ordinary conditions of life; therefore, the rating reduction was not proper so the criteria for restoration of a 60 percent rating for seborrheic dermatitis, effective October 1, 2012, have been met.  The results of the July 2009 VA examination showed skin rash affecting 50 to 60 percent of exposed areas and 80 percent of the entire body, which is a level of impairment consistent with a 60 percent rating under DC 7806.  The April 2011 VA examiner opined that the percentages of exposed area and total body area affected by dermatitis were less than 5 percent, which would suggest improvement of the seborrheic dermatitis since the July 2009 VA examination; however, at the time of the rating reduction and throughout the rating period at issue, the evidence shows constant or near-constant use of a topical corticosteroid for treatment of seborrheic dermatitis.  See, e.g., September 2009 VA primary care note (noting treatment with betamethasone lotion); April 2011 VA primary care note (noting treatment with triamcinolone); April 2011 VA examination report (noting near-constant treatment for the past 12 months with betamethasone cream, a topical corticosteroid); January 2015 VA examination report (noting treatment with desonide cream).  

Because the CAVC recently held that topical corticosteroids constitute systemic therapy under DC 7806, the 60 percent rating criteria for seborrheic dermatitis were met at the time of the rating reduction and for the rating period at issue.  Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. Mar. 1, 2016).  As such, the evidence of record, both lay and medical, reflects that there was no sustained improvement demonstrated in the service-connected seborrheic dermatitis that is reasonably certain to be maintained under the ordinary conditions of life, and the criteria for restoration of a 60 percent rating for seborrheic dermatitis, effective October 1, 2012, have been met. For these reasons, the Board finds that the reduction of the disability rating for seborrheic dermatitis below 60 percent was not proper, and the 60 percent disability rating is to be restored effective October 1, 2012. 

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for TBI Residuals

For the entire initial rating period on appeal (i.e., from December 21, 2009), TBI residuals have been rated at 10 percent under the criteria at 38 C.F.R. § 4.124a, DC 8045 for residuals of traumatic brain injury.  Under DC 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to rate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to rate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately rate any residual with a distinct diagnosis that may be rated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Adjudicators are to rate emotional/behavioral dysfunction under 38 C.F.R. 
 § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Adjudicators are to rate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to rate under the most appropriate Diagnostic Code.  Adjudicators are to rate each condition separately, as long as the same signs and symptoms are not used to support more than one rating, and combine under § 4.25 the ratings for each separately rated condition.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability ratings.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent rating if "total" is the level of evaluation for one or more facets.  If no facet is rated as "total," adjudicators are to assign the overall percentage rating based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  Id. 

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A rating evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are rated separately.

After review of all the lay and medical evidence of record, the Board finds that TBI residuals are manifested by mild to moderate memory impairment, tinnitus, normal judgment, occasionally inappropriate social interaction, orientation to person, time, place, and situation always, normal motor activity, mildly impaired visual spatial orientation, subjective symptoms of intermittent dizziness, frequent insomnia, daily mild to moderate headaches with no prostrating attacks of migraine, light and sound sensitivity, and moodiness, normal communication, and normal consciousness.  

Rating TBI Residuals of GAD and Depressive Disorder

Because there is a diagnosis of a mental disorder (i.e., GAD and depressive disorder NOS), the Board will rate the TBI residual symptoms pertaining to emotional/behavioral dysfunction under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 0 percent rating is provided when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is provided when there is evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  A 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the now service-connected psychiatric disability approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms so that the schedular criteria for a 70 percent rating under the General Rating Formula for Mental Disorders are met.  Throughout the rating period, the service-connected psychiatric disability was manifested by symptoms of mild to moderate memory loss, panic attacks approximately twice per month, insomnia, tense or anxious affect at times, frequent anxiety and depression, moodiness, impairment in understanding complex auditory information with difficulty maintaining attention and focus skills and difficulty attending to multiple tasks, difficulty in adapting to stressful circumstances such as difficulty responding fluently to questions at interview, marginal grooming at times, increased anxiety with periods of  unemployment, conversion of psychiatric distress into somatic complaints, and mild visual spatial orientation at times.  

The service-connected psychiatric disability has also resulted in an employment history (i.e., manual labor in truck driving and construction) that is not commensurate with the Veteran's education level (i.e., undergraduate degree in business administration and MBA), as well as occasionally inappropriate social interaction and social isolation with at least one friend.  See April 2013 VA neuropsychology consultation note addendum (noting an employment history not commensurate with education level); October 2010 VA primary care note (reporting contact with pin worms through a friend's children in the context of treatment for a skin condition); March 2013 VA general inquiry note (reporting mention of sleep apnea by a friend); but see February 2013 VA mental health note (reporting difficulty socializing and getting along with people).  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the psychiatric disability picture closely approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology; therefore, the schedular criteria for a 70 percent rating are met for the entire rating period.  

A rating in excess of 70 percent is not warranted for any period.  The weight of the evidence is against a finding that psychiatric symptoms are of the frequency, severity, and duration contemplated by the schedular criteria for the 100 percent rating or that psychiatric symptoms cause total occupational and social impairment at any time during the rating period.  The evidence shows no gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id.  The evidence shows no symptoms of similar frequency, severity, and duration.  Also, because the Veteran completed 131 credit hours toward a MBA with a 3.29 grade point average during the rating period, and has at least one friend, the weight of the evidence is against a finding of total occupational and social impairment due to the service-connected psychiatric disability.   

Other Residual TBI Symptoms

Regarding the remaining residual TBI symptoms of intermittent dizziness, daily mild to moderate headaches with no prostrating attacks of migraine, and light and sound sensitivity, which are not contemplated in the 70 percent rating for the now service-connected psychiatric disability, the Board finds that the weight of the evidence is against a finding that the criteria for a rating in excess of 10 percent under DC 8045 are met or approximated for any period.  The weight of the evidence shows no more than mild interference with work, instrumental activities of daily living, or work, family, or other close relationships due to such symptomatology, which is consistent with the schedular criteria for a 10 percent rating for subjective symptoms of TBI residuals.  See, e.g., January 2015 VA examination report (reporting that the headache condition did not impact the ability to work).  

On the August 2010 VA Form 21-4138, the Veteran reported that the headaches were often "prostrating" in nature; however, because he denied having prostrating headaches at VA examinations performed during the course of the appeal, and the treatment records do not indicate that the headaches are manifested by prostrating attacks, the Board does not find the account to be credible evidence.  For these reasons, the daily mild to moderate headaches are appropriately rated under DC 8045, and a separate rating for migraine headache under DC 8100 is not warranted.  

Regarding the residual symptom of tinnitus, the Board notes that the Veteran is in receipt of a separate 10 percent schedular rating for tinnitus under DC 6260 for the entire initial rating period.  Because tinnitus has already been contemplated by the separate 10 percent rating under DC 6260, the symptom may not be considered in rating TBI residuals under DC 8045.  38 C.F.R. § 4.14.

Consistent with the rule against pyramiding, Note(1) to Diagnostic Code 8045 instructs that overlapping manifestations of TBI residuals and other disorders that can be rated under separate diagnostic codes should be rated only once, unless clearly separable.  See also 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Here, where the symptoms of mild to moderate memory loss, panic attacks approximately twice per month, insomnia, tense or anxious affect at times, frequent anxiety and depression, moodiness, impairment in understanding complex auditory information with difficulty maintaining attention and focus skills and difficulty attending to multiple tasks, difficulty in adapting to stressful circumstances, and mild visual spatial orientation are not clearly separable from the service-connected psychiatric disability, the Board finds that a 70 percent disability rating for GAD and depressive disorder NOS, which considers the symptoms above, is equally advantageous to a 70 percent rating under DC 8045 based on level 3 cognitive impairment characterized by moderate impairment of memory attention, concentration, or executive functions resulting in moderate functional impairment (see September 2011 VA examination report).  38 C.F.R. § 4.124a, 38 C.F.R. 
§ 4.7.

Increased Rating Analysis for Bilateral Hearing Loss

For the entire increased rating period on appeal (i.e., from September 24, 2010), the bilateral sensorineural hearing loss disability has been rated noncompensable (i.e., at 0 percent) under the rating criteria found at 38 C.F.R § 4.85, DC 6100.  Hearing loss is rated under 38 C.F.R. §§ 4.85, DC 6100, Tables VI, VIA, VII of VA's rating schedule.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

After review of all the lay and medical evidence of record, the Board finds that the evidence is against finding that a disability rating in excess of 0 percent for bilateral sensorineural hearing loss is warranted for any period.  At the May 2010 VA audiology examination, pure tone thresholds, in decibels (dB), were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
5
10
10
LEFT
10
10
15
20

Pure tone threshold averages were 10 dB for the right ear and 14 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the May 2010 VA audiology examination reveal Level I hearing acuity for the right ear (with a pure tone threshold average of 10 dB and speech discrimination score of 96 percent) and Level I hearing acuity for the left ear (with a pure tone threshold average of 14 dB and speech discrimination score of 100 percent).  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the May 2010 VA audiology examination.  
38 C.F.R. § 4.85.  

Audiometric results from the January 2015 VA audiology examination similarly shows a noncompensable (i.e., 0 percent) level of hearing impairment for bilateral sensorineural hearing loss.  At the January 2015 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
10
15
10
10
LEFT
10
10
15
25

Pure tone threshold averages were 11 dB for the right ear and 15 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the January 2015 VA audiology examination reveal Level I hearing acuity for the right ear (with a pure tone threshold average of 11 dB and speech discrimination score of 96 percent), and Level I hearing acuity for the left ear (with a pure tone threshold average of 15 dB and 94 percent).  According to Table VII under Diagnostic Code 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at January 2015 VA audiology examination.  38 C.F.R. § 4.85.  

Treatment records relevant to the rating period do not include audiometric data showing that the bilateral sensorineural hearing loss disability meets the criteria for a compensable rating.  No exceptional patterns of hearing impairment as defined by 38 C.F.R. § 4.86 are shown for the left or right ear at any time during the rating period.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that a higher (i.e., compensable) rating for bilateral sensorineural hearing loss is warranted for the entire rating period for any period.  

Extraschedular Referral Analysis

The Board has further considered whether the initial and increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The Board does not find any symptomatology or functional impairment caused by the TBI residuals that is not specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The General Rating Formula for Mental Disorders specifically provides for disability ratings based on a combination of symptoms and clinical findings.  The disability picture associated with GAD and depressive disorder NOS approximates occupational and social impairment, with deficiencies in most areas, due to symptoms of mild to moderate memory loss, panic attacks approximately twice per month, chronic sleep impairment (i.e., insomnia), tense or anxious affect at times, disturbances of motivation and mood (i.e., frequent anxiety and depression and  moodiness), impairment in understanding complex commands, difficulty in adapting to stressful circumstances, and mild visual spatial orientation at times.  The psychiatric symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.   Also, the 10 percent rating under DC 8045 fully contemplates the residual TBI symptoms of intermittent dizziness, daily mild to moderate headaches with no prostrating attacks of migraine, and light and sound sensitivity that cause mild interference with work, instrumental activities of daily living, or work, family, or other close relationships.  The 10 percent rating under DC 6260 fully contemplates the symptom of tinnitus.  

The Board does not find any symptoms or functional impairment that is not already encompassed by the noncompensable (i.e., 0 percent) schedular rating for bilateral sensorineural hearing loss for the entire rating period.  The schedular criteria under DC 6100 for hearing loss consider the decibel loss and speech recognition ability resulting from hearing loss in both ears.  Based upon a combination of the percent of speech discrimination and the pure tone threshold average, a Roman numeral is designated for each ear, which represents the severity of hearing impairment for each ear.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  See 38 C.F.R. §§ 4.85 and 4.86; see also 64 Fed. Reg. 25206 (May 11, 1999).  In this case, the Veteran's hearing was manifested by no more than Level I hearing acuity bilaterally with speech recognition score no lower than 96 percent for the right ear and no lower than 94 percent for the left ear.  The schedular criteria specifically provide for a 0 percent rating for the level of hearing impairment demonstrated during the rating period.  

Regarding functional impairment, the Veteran has complained of ringing in the ears, and difficulty hearing conversations, especially in background noise and with multiple speakers.  The Veteran's ringing in both ears is contemplated by the rating criteria for recurrent tinnitus.  A separate 10 percent schedular disability rating has been awarded for tinnitus for the entire increased rating period; therefore, the same symptomatology may not be separately considered and compensated in the context of bilateral hearing loss.  38 C.F.R. § 4.14 (2015).  The difficulty hearing conversations is part of, similar to, and like speech discrimination ability, which impairment is specifically measured by speech recognition testing.  Speech discrimination is defined as the ability to recognize spoken words, as measured by speech audiometry.  See Dorland's Illustrated Medical Dictionary 527 (30th ed. 2003).  The schedular criteria for rating a hearing impairment require consideration of speech discrimination, in addition to audiometric data.  38 C.F.R. § 4.85.  The Veteran's speech discrimination scores as demonstrated at the VA audiology examinations were specifically considered in the assignment of the 0 percent schedular rating for hearing loss.  Hearing loss disability that is affected by background or environmental noise is also considered in the current schedular rating criteria.  See 64 Fed. Reg. 25206 (May 11, 1999) (revising the rating criteria for hearing loss so that it contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning).  

Thus, the functional impairment of difficulty conversations, including in background noise, is contemplated in the current schedular rating.  The schedular ratings under DC 6100 fully consider the symptoms and functional impairment resulting from the bilateral hearing loss disability.  The Board finds that the Veteran's complaints of hearing difficulty (i.e., hearing conversations), as well as the functional impairment associated therewith, have been considered under the criteria set forth in the rating schedule.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology for hearing loss, referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

In the June 2010 rating decision, the RO denied a TDIU.  Because the Veteran did not initiate an appeal of the June 2010 denial of TDIU within the one-year appeal period, and no new and material evidence was received within the one-year appeal period, that portion of the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  The Veteran filed the current claim for a TDIU on May 20, 2014. 

For the entire TDIU rating period, service connection is in effect for GAD and depressive disorder NOS, to be rated at 70 percent; seborrheic dermatitis, now rated at 60 percent; mechanical low back pain, rated at 10 percent; tinnitus, rated at 10 percent; TBI residuals with subjective complaints of intermittent dizziness, daily mild to moderate headaches, and light and sound sensitivity, rated at 10 percent; and bilateral hearing loss, rated at 0 percent.  The combined rating is 90 percent. 

Thus, the Veteran has two or more service-connected disabilities, with at least one service-connected disability rated at 40 percent or higher (e.g., GAD and depressive disorder NOS and seborrheic dermatitis), and the combined rating for the service-connected disabilities is 70 percent or greater (i.e., 90 percent).  In consideration thereof, the Board finds that the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for the entire rating period.

After review of all the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to secure or follow substantially gainful employment as a result of the service-connected disabilities for the rating period.  The evidence shows that the Veteran has four years of college education and a MBA, has past relevant work experience in manual labor as a truck driver, railroad worker, and construction worker, and has had no more than marginal employment for the entire rating period.  In April 2013, a treating VA neuropsychologist performed a thorough examination of the Veteran, noted that the Veteran's employment history was not commensurate with his education level, and opined that progress in vocational goals or attaining any longevity in a minimum wage job position was highly unlikely without successful psychotherapeutic intervention.  See April 2013 VA addendum to neuropsychology consultation note.  

Consistent with the April 2013 VA neuropsychologist's opinion, the evidence shows an unstable work history with frequent periods of unemployment and series of manual labor jobs lasting no more than one year for the entire rating period.  See May 2014 VA Form 21-8940.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds, on a facts found basis, that the Veteran's employment during the rating period amounts to no more than marginal employment due to the service-connected TBI residuals, to include the now service-connected GAD and depressive disorder NOS; therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are met for the entire rating period.       


ORDER

Service connection for GAD and depressive disorder NOS, based on a secondary causation by the service-connected TBI, is granted.

Service connection for a heart disorder is denied.

Service connection for cold sores/herpes is granted.

Service connection for a peripheral vestibular disorder, to include as secondary to TBI residuals, is denied.

Service connection for psoriasis is granted.

Service connection for psoriatic arthritis is denied.

The reduction of a 60 percent rating for seborrheic dermatitis was not proper, and restoration of the 60 percent rating effective from October 1, 2012 is granted.


(CONTINUED ON NEXT PAGE)
An initial rating in excess of 10 percent for TBI residuals for the entire rating period is denied.

A separate, initial rating of 70 percent, and no higher, for GAD and depressive disorder NOS, as TBI residuals, for the entire rating period is granted.

An increased rating in excess of 0 percent for bilateral hearing loss for the entire rating period is denied.

A TDIU is granted.


REMAND

Issuance of SOC

In the November 2015 rating decision, the RO, in pertinent part, denied service connection for a cervical spine disorder, a bilateral knee disorder, joint pain of the hips, knees, elbows, fingers, toes, neck, and spine due to Gulf War illness, muscle pain of the neck, upper and lower back due to Gulf War illness, chronic fatigue syndrome, a respiratory disorder, to include sinusitis, due to Persian Gulf War illness, and sleep disturbances due to Persian Gulf War illness.

In February 2016, the Veteran filed a Notice of Disagreement (NOD) with respect to the denials of service connection for muscle and joint pain due to Gulf War illness, a bilateral knee disorder, chronic fatigue syndrome, a cervical spine disorder, sleep disturbances, a sleep disorder, and a respiratory disorder, to include sinusitis.   

The February 2016 NOD was received by the AOJ within the one-year appeal period, and was, therefore, timely.  38 U.S.C.A. § 7105.  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for these issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the issues of: (1) service connection for a cervical spine disorder; (2) service connection for a bilateral knee disorder; (3) service connection for joint pain of the hips, knees, elbows, fingers, toes, neck, and spine due to Gulf War illness; (4) service connection for muscle pain of the neck, upper and lower back due to Gulf War illness (5) service connection for chronic fatigue syndrome; (6) service connection for a respiratory disorder, to include sinusitis due to Persian Gulf War illness; and (7) service connection for sleep disturbances due to Persian Gulf War illness are REMANDED for the following action:

Furnish the Veteran with a fully responsive SOC with respect to the following issues of entitlement to: 
(1) service connection for a cervical spine disorder; 
(2) service connection for a bilateral knee disorder; 
(3) service connection for joint pain of the hips, knees, elbows, fingers, toes, neck, and spine due to Gulf War illness; (4) service connection for muscle pain of the neck, upper and lower back due to Gulf War illness (5) service connection for chronic fatigue syndrome; (6) service connection for a respiratory disorder, to include sinusitis due to Persian Gulf War illness; and (7) service connection for sleep disturbances due to Persian Gulf War illness.

The Veteran should be advised of the time period in which a Substantive Appeal must be filed in order to obtain appellate review of these matters. 

A matter should only be returned to the Board for appellate consideration if the Veteran files a timely Substantive Appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


